Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed Nov. 5, 2021 and Preliminary Amendment filed Jan. 11, 2022.
Claims 21-40 are pending in the case. Claims 1, 36 and 40 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of U.S. Patent No. 11,172,329. 

Instant Application No. 17/453,822
U.S. Patent No. 11,172,329
21. (New) A user device comprising: one or more processors; a touch-screen display configured to display a graphical user interface; at least one processor; at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the user device is configured to: 

     after receipt of context data comprising localization data that describes a location of the user device, identify a predicted stationary playback device from a plurality of stationary playback devices in a media playback system using a prediction model that takes the context data as input and predicts a predicted stationary playback device as output; 

     


update the graphical user interface displayed on the touch-screen display based on the predicted stationary playback device; 

detect, via the touch-screen display, an input identifying a target stationary playback device from the plurality of stationary playback devices; 

and after detection of the input identifying the target stationary playback device, cause the target stationary playback device to perform at least one operation.

16. A portable device comprising: one or more processors; and data storage having stored therein instructions executable by the one or more processors to cause the portable device to perform a method comprising: 




receiving context data for the portable device, wherein the context data comprises localization data that describes a location of the portable device; identifying a predicted stationary playback device from a plurality of stationary playback devices in a media playback system using a prediction model that takes the context data as input and predicts a predicted stationary playback device as output; 




receiving input identifying a target stationary playback device from the plurality of stationary playback devices; generating training data, wherein the training data comprises the predicted stationary playback device and the identified target stationary playback device; and updating the prediction model based on the generated training data.

17. The portable device of claim 16, further comprising a touch-screen display configured to display a graphical user interface.

Claims 36 and 40 are similar to claims 1 and 17 of U.S. Patent No. 11,172,329.
Claims 22-35 and 37-39 are similar to claims 2-12, 14-15 and 17-19 of U.S. Patent No. 11,172,329.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 27-29, 31-36, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neogi et al. (hereinafter Neogi) U.S. Patent Publication No. 2006/0092037.
With respect to independent claim 21, Neogi teaches a user device comprising: one or more processors; a touch-screen display configured to display a graphical user interface (see para [39]); at least one processor; at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the user device is configured to: 
after receipt of context data comprising localization data that describes a location of the user device (see e.g. Fig. 2 para [21] – “a technique for determining an estimated location of a wireless controller in a wireless appliance network”), identify a predicted stationary playback device from a plurality of stationary playback devices in a media playback system using a prediction model that takes the context data as input and predicts a predicted stationary playback device as output (see e.g. para [1][37]-“invention relate to location of appliances in a wireless digital home network”); 
update the graphical user interface displayed on the touch-screen display based on the predicted stationary playback device (see para[24][25] [39]); 
detect, via the touch-screen display, an input identifying a target stationary playback device from the plurality of stationary playback devices (see e.g. para [24][25]); and after detection of the input identifying the target stationary playback device, cause the target stationary playback device to perform at least one operation (see e.g. para [24] [25][39]- “In response to user input the wireless controller may generate and transmit a choice/ID message that includes user choices made via the wireless controller”).  
With respect to dependent claim 27, Neogi teaches the program instructions that are executable by the at least one processor such that the user device is configured to detect the input identifying the target stationary playback device comprises program instructions that are executable by the at least one processor such that the user device is configured to: detect, via the touch-screen display, a control command for the target stationary playback device (see e.g. para [25] – the stationary playback device may ask user for authentication).  
With respect to dependent claim 28, Neogi teaches the control command comprises a command to perform at least one of the following operations: modify a volume setting, modify an equalization setting, initiate playback, or pause playback (see e.g. para [39] – “using any type of input/output devices (e.g., soft keys, touch screen), 450. The user may then use the displayed interface to control the appliances within the wireless network.” The features recited are well-known control features for audio devices.).  
With respect to dependent claim 29, Neogi teaches the program instructions that are executable by the at least one processor such that the user device is configured to cause the target stationary playback device to perform at least one operation comprises program instructions that are executable by the at least one processor such that the user device is configured to: cause the target stationary playback device to perform the at least one operation based on the control command (see e.g. para [24] [25][39]- “In response to user input the wireless controller may generate and transmit a choice/ID message that includes user choices made via the wireless controller”).  
With respect to dependent claim 31, Neogi teaches the context data further comprises at least one of a time of day, day of the week, and a user identity (see e.g. para [38] [42]).
With respect to dependent claim 32, Neogi teaches the at least one non-transitory computer-readable medium further comprises program instructions that are executable by the at least one processor such that the user device is configured to: generate training data based on the predicted stationary playback device and the detected input; and update the prediction model based on the generated training data (see e.g. para [28]-[34] [38] -“location may be determined by prompting a user of the wireless controller to manually enter the location of the wireless controller.”).  
With respect to dependent claim 33, Neogi teaches the program instructions that are executable by the at least one processor such that the user device is configured to generate the training data comprises program instructions that are executable by the at least one processor such that the user device is configured to: store the context data as a training data sample and an identification of the target stationary playback device as a label for the training data sample (see e.g. para [25][38] – the context data includes time and device information).  
Claim 34 is rejected for their dependency from claim 21. Claim 34 would be allowable if written in independent form and overcome the Double Patenting Rejection. 
Claim 35 is rejected for their dependency from claim 21. Claim 35 would be allowable if written in independent form and overcome the Double Patenting Rejection. 
Claim 36 is rejected for the similar reasons discussed above with respect to claim 21. 
With respect to dependent claim 39, Neogi teaches generating training data based on the predicted stationary playback device and the detected input; and updating the prediction model based on the generated training data (see e.g. para [28]-[34] [38] -“location may be determined by prompting a user of the wireless controller to manually enter the location of the wireless controller.”).
Claim 40 is rejected for the similar reasons discussed above with respect to claim 21. 

Claims 22, 23-26, 30, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Neogi et al. (hereinafter Neogi) U.S. Patent Publication No. 2006/0092037 in view of Toyama et al. (hereinafter Toyama) U.S. Patent Publication No. 2006/0085177.
With respect to dependent claim 22, Neogi does not expressly show the program instructions that are executable by the at least one processor such that the user device is configured to identify the predicted stationary playback device comprises program instructions that are executable by the at least one processor such that the user device is configured to: provide a set of inputs to the prediction model, the set of inputs comprising the received localization data; and generate probabilities for each stationary playback device of the plurality of stationary playback devices using the prediction model.  However, Toyama teaches similar feature (see e.g. para [50]-[53]-“ it represents a probability that the object is at location B at a particular”).  Both Neogi and Toyama are directed to location training algorithm.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Neogi and Toyama in front of them to modify the system of Neogi to include the above feature.  The motivation to combine Neogi and Toyama comes from Toyama.  Toyama discloses the motivation to train data using a matrix of probabilities (see para [50]-[53]).
With respect to dependent claim 23, the modified Neogi teaches the program instructions that are executable by the at least one processor such that the user device is configured to identify the predicted stationary playback device comprises program instructions that are executable by the at least one processor such that the user device is configured to: identify the stationary playback device with a highest probability as the predicted stationary playback device (see e.g. para [38] – based on the teachings of Neogi, it would have been obvious to choose the device with a highest provability).  
Claims 24-26 are rejected for their dependency from claim 21. Claims 24-26 would be allowable if written in independent form and overcome the Double Patenting Rejection. 
With respect to dependent claim 30, the modified Neogi the localization data comprises a matrix of probabilities (see e.g. Toyama para [50]-[53] and discussion above).
Claim 37 is rejected for the similar reasons discussed above with respect to claim 22. 
Claim 38 is rejected for the similar reasons discussed above with respect to claim 23. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179